DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10, 12, 14 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arne (US 6,698,997).
Referring to claim 1, Arne et al. disclose an agricultural dump cart (10 fig 1), comprising: 
a frame (18, fig 4); 
ground conveyance (14, fig 1) devices carrying the frame; 
a dump bed (16, fig 1) coupled to and carried by the frame, the dump bed having a bottom side (36, fig 1), the dump bed having a non-dumping position and a dumping position; 
a dumping mechanism (22, fig 10) connected to the dump bed, the dumping mechanism being configured to move the dump bed between the non-dumping position and the dumping position; and 
at least one live wall (68a, fig 1) mechanism operatively located along the bottom side of the dump bed, the at least one live wall mechanism being configured for moving a crop material out of the dump bed.

Referring to claim 2 & 16, Arne et al. also disclose the at least one live wall mechanism includes a plurality of slats (95, fig 1) coupled together such that the crop material on the slats move together with the slats as the crop material is transferred from the dump bed.

Referring to claim 3 & 17, Arne et al. also disclose the at least one live wall mechanism further includes at least one chain (94, figs 2-3) that couples the slats together.

Referring to claim 4 & 18, Arne et al. also disclose the at least one live wall mechanism further includes a drive mechanism (100, fig 2) that selectively drives the at least one chain.

Referring to claim 5 & 19, Arne et al. also disclose the at least one live wall mechanism is the form of at least one conveyor (14, fig 1).

Referring to claim 6 & 20, Arne et al. also disclose at least one chain drive (94, figs 2-3) connected to the at least one conveyor (14, fig 1), the at least one chain drive being configured for rotating the at least one conveyor (shown in figs 1-5).

Referring to claim 7, Arne et al. further disclose a roller drive (82, fig 3-4) connected to the at least one conveyor, the roller drive being configured for rotating the at least one conveyor.

Referring to claim 8, Arne et al. furthermore disclose the at least one conveyor comprises a plurality of linked bars (shown in figs 1-4).
	
Referring to claim 10, Arne et al. additionally disclose the at least one live wall mechanism is the form of at least one walking floor (shown in fig 1).

Referring to claim 12, in addition, Arne et al. disclose the at least one live wall mechanism is the form of a movable wall (shown fig 1).

Referring to claim 13, Arne et al. also disclose at least one actuator (100, fig 2) connected to the movable wall, the at least one actuator being configured for moving the movable wall.

Referring to claim 15, Arne et al. disclose a dump bed (16, fig 1) for use with an agricultural cart (10 fig 1), the dump bed being coupled to and carried by a frame (18, fig 4) of the agricultural cart, the dump bed having a non-dumping position and a dumping position, the dump bed comprising: 
a dumping mechanism (22, fig 10) configured to move the dump bed between the non-dumping position and the dumping position; and 
at least one live wall mechanism (68a, fig 1) operatively located along one side of the dump bed, the at least one live wall mechanism being configured for moving a crop material out of the dump bed.


Allowable Subject Matter
Claims 9,11 & 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Szentimrey et al. disclose a bulk discharge machine. Van Beek et al. disclose a feeder paving machine.   Boulton discloses a dump truck.  Mitchell et al. discloses a cart system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNSURRAYE WESTBROOK whose telephone number is (571)270-7820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 5712726659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        
/SUNSURRAYE WESTBROOK/
Examiner Art Unit 3612